Order of the Supreme Court, New York County (Elliott Wilk, J.), entered June 8, 1990, which denied City defendants’ motion for a protective order regarding plaintiffs’ request for production of documents, is unanimously reversed, on the law and facts and in the exercise of discretion, and the motion granted without prejudice and without costs or disbursements.
The six families named herein as plaintiffs previously obtained a preliminary injunction directing the City defendants to develop and implement a plan consistent with the City’s constitutional and statutory obligations, to provide preventive services to families whose children are determined to be at risk of foster care (Martin A. v Gross, 138 Misc 2d 212). Subsequently, we affirmed the grant of preliminary injunctive relief to the six named plaintiff families (Martin A. v Gross, 153 AD2d 812).
Thereafter, plaintiffs made a request for production of documents from the City seeking a massive number of documents relating to the City’s system-wide planning and provision of preventive services. The IAS court denied the City’s motion for protective order pursuant to CPLR 3103 and 3122, vacating this request.
However, the document request by plaintiffs is overbroad and seeks system-wide policies, procedures, statistics, etc., where there has been no class certification. Nor does it seek material relevant to the class certification motion which has been held in abeyance by the Supreme Court.
*492Accordingly, that court improvidently exercised its discretion in denying a protective order and we grant such order without prejudice to a proper request. Concur — Rosenberger, J. P., Wallach, Asch, Kassal and Smith, JJ.